Exhibit 10.50

ASSIGNMENT AND ASSUMPTION OF

COST SHARING AGREEMENT AND BUY-IN LICENSE AGREEMENT

MASIMO INTERNATIONAL HOLDINGS – MASIMO INTERNATIONAL

TECHNOLOGIES SARL

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is effective on
November 21, 2008 (“Effective Date”) by and between Masimo International
Holdings, a Cayman Islands company having its registered office at Clifton
House, 75 Fort Street, PO Box 1350 Grand Cayman KY1-1108, Cayman Islands
(“Assignor”) and Masimo International Technologies SARL, a Swiss company having
its registered office at c/o Pascal Hofer, 6, avenue du Collège 2017 Boudry,
Neuchatel, Switzerland (“Assignee”) (collectively the “Parties” and
individually, “Party”).

The Parties make this Agreement on the basis of the following facts, intentions
and understandings:

WHEREAS, Masimo Corporation (“Masimo US”) and Assignor entered into a cost
sharing agreement, fully executed and effective on September 29, 2008 (the “Cost
Sharing Agreement”) pursuant to which Masimo US and Assignor agreed to share
expenses related to the future development of intellectual property and
technology, as more fully described therein;

WHEREAS, Masimo US and Assignor entered into a buy-in license agreement, fully
executed and effective on September 29, 2008 (the “Buy-In Agreement”) pursuant
to which Masimo US provides a non-exclusive, royalty bearing license of certain
Masimo US intellectual property rights to Assignor for exploitation in all
territories other than the United States, as more fully described therein;

WHEREAS, in accordance with Section 10.2 of the Cost Sharing Agreement and with
Section 9.2 of the Buy-In Agreement, Assignor may assign the Cost Sharing
Agreement and the Buy-In Agreement (collectively the “Masimo Agreements”) with
the written authorization from Masimo US;

WHEREAS, Masimo US has granted written authorization to Assignor to assign the
Masimo Agreements;

WHEREAS, Assignor desires to assign its rights and obligations in the Masimo
Agreements and Assignee has agreed to assume said rights and obligations in the
Masimo Agreements and be bound by the terms and conditions thereof.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
Parties, and in consideration of the rights and obligations of the Masimo
Agreements, the receipt and sufficiency of all of which is hereby acknowledged,
the Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

ASSIGNMENT AND ASSUMPTION

1.1. Assignment. Assignor hereby assigns to Assignee all of Assignor’s rights,
title and interest in and to the Masimo Agreements.

1.2 Assumption. Assignee accepts the assignment from Assignor and hereby assumes
all of Assignor’s obligations, duties, responsibilities and liabilities with
respect to the Masimo Agreements arising from and after the date hereof and
agrees to perform and discharge, when due, all of the duties and obligations on
the part of Assignor to be performed or discharged in connection with the Masimo
Agreements from and after the date hereof. Assignee shall reimburse Assignor for
any liabilities arising under the Masimo Agreements before the date hereof.
Assignor shall not be responsible for any obligations, duties, responsibilities
and liabilities with respect to the Masimo Agreements arising from and after the
date hereof.

ARTICLE 2

MISCELLANEOUS

2.1. Separate Counterparts. This Agreement may be executed by the Parties hereto
in separate counterparts, but all such counterparts shall together constitute
but one and the same instrument. Transmission by facsimile of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart.

2.2. Notices. Beginning with the Effective Date of this Agreement, any notices
required or permitted under the Masimo Agreements shall be deemed delivered upon
written confirmation of delivery by the courier, if sent to the following
respective addresses or such new addresses as may from time to time be supplied
hereunder:

 

IF TO MASIMO US

  

IF TO ASSIGNEE

Masimo Corporation

40 Parker

Irvine, CA 92618

  

Masimo International Technologies SARL

c/o Pascal Hofer

6, avenue du Collège, 2017 Boudry,

Neuchatel, Switzerland

Attention: President    Attention: Manager

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have executed this Agreement effective as
of the day and year first above written.

ASSIGNOR:

 

MASIMO INTERNATIONAL HOLDINGS

a Cayman Islands company

By:   /s/ Mark P. de Raad Print Name: Mark P. de Raad Title: Director

ASSIGNEE:

 

MASIMO INTERNATIONAL TECHNOLOGIES SARL a Swiss company By:   /s/ Stephen M.
Moran Print Name: Stephen M. Moran Title: Manager

 

3